The defendant appeals under G. L. c. 278, §§ 33A-33G, from his conviction for escape from the Plymouth County House of Correction and for larceny of an automobile. When the defendant took the stand, the trial judge improperly asked him numerous questions concerning his prior criminal record and activities, eliciting thereby information not otherwise in evidence. Although the evidence supporting both charges was *828overwhelming, we cannot say that the error was harmless in terms of its effect on the jury. Consequently there must be a new trial.
Klari Neuwelt for the defendant.
John S. Tara, Assistant District Attorney, for the Commonwealth.

Judgments reversed.


Verdicts set aside.